Citation Nr: 0412179	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969, and is in receipt of awards to include a Purple 
Heart and Combat Infantryman's Badge.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO decision, which denied the 
veteran's claim of entitlement to service connection for a 
right eye disability.  

In July 2003 the veteran requested a hearing before a 
Veterans Law Judge sitting in Washington, D.C.  He failed to 
appear for the hearing scheduled in January 2004, without 
explanation, and has not requested that the hearing be 
rescheduled.  Therefore, his request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702(d), (e) (2003).

This appeal is being remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on their part. 


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain a contemporary medical opinion as to the nature 
and etiology of the disability at issue.

The veteran maintains that his current right eye disability 
is the result of an injury incurred during combat service in 
Vietnam when a trip flare blew up prematurely in his face 
while he was setting it, cracking his right eyeglass lens.  
He claims that his right eye problems have since worsened, 
requiring two surgeries.

Service medical records contain no specific references to an 
injury to either eye, but do note that the veteran was issued 
glasses and complained of eye problems at separation.  The 
claims file also contains several statements from family and 
friends of the veteran, received by the RO in May 2003, to 
the effect that the veteran has had right eye trouble since 
his return from service.  In one statement a friend indicates 
that the veteran only had light perception in his right eye 
and that she personally drove him to the eye doctor to see if 
something could be done.  Some of the statements recounted 
the veteran's report of having injured his right eye when a 
trip flare was set off during service in Vietnam.  The Board 
also notes that the veteran served in combat with the enemy 
and is thus afforded consideration consistent with 
38 U.S.C.A. § 1154(b) (West 2002).

In a letter dated in October 1994, E. Ronald Salvitti, M.D., 
indicated that he first saw the veteran in August 1994 with a 
right eye that was exotropic with an elevated pressure and an 
intumescent cataract.  Dr. Salvitti stated that this cataract 
had been present for approximately 20 years.  No further 
comments as to etiology were offered.  At the time of VA 
examination conducted in April 2002, the diagnoses were optic 
atrophy of the right eye status post trabeculectomy, and 
stable pseudophakia of the right eye; the examiner did not 
furnish any opinion as to the etiology of the current right 
eye disability.  

In light of the foregoing, the RO should arrange for the 
veteran to undergo another VA examination to determine the 
current nature and etiology of his right eye disability.  
Prior to the examination, the RO should obtain any additional 
pertinent treatment records indicated by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In that regard, the Board 
notes that in one of the statements received in May 2003 the 
veteran's friend indicated that he took the veteran to the VA 
hospital in Pittsburgh after having noticed that his right 
eye had worsened (no date of treatment was provided).  The RO 
should request additional information to assess the 
availability of these records for association with the claims 
file.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for right eye complaints.  After 
receiving this information and any 
necessary releases, the RO should take all 
appropriate steps to obtain copies of 
identified records for association with 
the claims file, to include any treatment 
records from the Pittsburgh VA hospital. 

2.  The RO should arrange for the veteran 
to undergo a VA ophthalmologic 
examination in order to determine the 
current nature and etiology of his right 
eye disability.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be accomplished.  All clinical findings 
should be reported in detail in the 
examination report, and a complete 
rationale for all opinions expressed 
should be provided.  The examiner is 
requested to furnish an opinion as to 
whether any currently demonstrated right 
eye disability is more likely than not or 
less likely as not related to the 
reported injury incurred during the 
veteran's period of military service from 
September 1967 to April 1969, or to state 
whether any existing right eye disability 
is otherwise etiologically related to 
active service.  

3.  The RO should then review the claims 
file and ensure that the completed 
examination report is responsive to the 
questions asked on remand.  The RO should 
otherwise ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A is fully complied 
with and satisfied.  See also 
38 C.F.R. § 3.159 (2003).  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for a 
right eye disability, based on a review of 
the entire evidentiary record and with 
consideration of 38 U.S.C.A. § 1154(b).  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond to the supplemental statement 
of the case.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


